Exhibit CERTIFICATION OF PRINCIPAL FINANCIAL MANAGER Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. §1350), the undersigned, Linda J. Haines, Principal Financial Manager of Nutrition Management Services Company, a Pennsylvania corporation (the “Company”), does hereby certify, to her knowledge, that: The Quarterly Report on Form 10-Q for the quarter ended December 31, 2007 of the Company (the “Report”) fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934, and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Linda J. Haines Linda J. Haines Principal Financial Manager February
